Exhibit 10.1


TEREX CORPORATION OUTSIDE DIRECTOR COMPENSATION POLICY


The objectives of Terex Corporation’s (the “Company”) compensation program for
outside directors are to: (i) attract and retain independent, high caliber
outside directors who are not affiliated with the Company and who provide a
balanced experience and knowledge base within the Board of Directors of the
Company; (ii) require a meaningful stock ownership in the Company to align the
interests of the outside directors with those of the stockholders; and (iii)
provide a total compensation opportunity that approximates the 50th percentile
of a custom peer group of corporations of comparable revenue size, corporations
in the same industry, corporations with which the Company competes for
executives, and other manufacturing corporations that may not be in the same
industry as the Company but provide similar returns to their stockholders (the
“Benchmark Companies”).


The compensation program for outside directors has three principal components:
(i) an annual retainer for service as a Board member; (ii) an annual retainer
for service on a committee or as Lead Director; and (iii) an initial stock award
on becoming a director, each of which is described below.  The program is
designed to encourage outside directors to receive a significant portion of
their annual retainer for Board service in the Company’s common stock, $.01 par
value per share (“Common Stock”), to enable directors to defer receipt of their
fees, and to satisfy the Company’s Common Stock ownership objective for outside
directors.  The program does not include the payment of additional fees per
meeting as each director is expected to prepare for and participate in all
meetings during the year and provide a continuous year-round effort regardless
of the formal meeting calendar.


Directors who are employees of the Company receive no additional compensation by
virtue of their being directors of the Company.  All directors of the Company
are reimbursed for travel, lodging and related expenses incurred in attending
Board meetings, committee meetings and other activities in furtherance of their
responsibilities as members of the Company’s Board of Directors.


Each outside director receives annually, on the first business day after the
Company’s Annual Meeting of Stockholders (the “Annual Meeting”), the equivalent
of $175,000 for service as a Board member (or a prorated amount if a director’s
service begins other than on the day of the Annual Meeting).  Since 2007, each
outside director has received the equivalent of $150,000 for service as a Board
member, although that amount was reduced by 10% in 2010 in recognition of the
salary reductions of up to 10% for the majority of 2010 for most of the
Company’s team members.  Each director elects annually, for the particular year,
to receive this fee in (i) shares of Common Stock currently, which may be
deferred into the stock fund of the Company’s Deferred Compensation Plan, (ii)
cash currently, (iii) cash deferred into the bond fund of the Company’s Deferred
Compensation Plan, or (iv) any two of the preceding alternatives in equal
amounts.  If a director elects to receive shares of Common Stock currently
without deferral into the stock fund of the Company’s Deferred Compensation
Plan, then 40% of this amount is paid in cash to offset the tax liability
related to such election.  For purposes of calculating the number of shares of
Common Stock into which any fixed sum translates, Common Stock is valued at its
per share closing price on the NYSE on the day immediately preceding the grant
date.  The Company’s director emeritus receives annually, on the day after the
Company’s Annual Meeting of Stockholders (the “Annual Meeting”), the equivalent
of $87,500 for service as a director emeritus.  The director emeritus is invited
to attend and participate in all Board and Governance and Nominating Committee
meetings, and must attend at least one Board and Governance and Nominating
Committee meeting in person annually.


The Company has established a Common Stock ownership objective for outside
directors.  Each director is expected to accumulate, over the director’s first
four years of Board service, the number of shares of Common Stock that is equal
in market value to two times the annual retainer for Board service
($350,000).  Once this ownership objective is achieved, the director is expected
to maintain such minimum ownership level.  The intent is to encourage
acquisition and retention of Common Stock by directors, evidencing the alignment
of their interests with the interests of stockholders.  To this end, each new
director receives an award of shares of Common Stock having a market value of
$50,000 on the date of the award.  Previously, each new director received an
award of shares of Common Stock having a market value of $25,000 on the date of
the award.  Each new director must elect to defer receipt of this award into the
stock fund of the Company’s Deferred

- 1 -
 
 

--------------------------------------------------------------------------------

 

Compensation Plan.  Until such time as a director achieves the ownership
objective or if a director shall at any time fall below the ownership objective,
directors are expected to invest at least $87,500 per year (or such lesser
amount necessary to achieve the ownership objective) in shares of Common Stock
until the director has satisfied the ownership objective.


Each director who serves as Lead Director or on a committee of the Board
receives an annual committee retainer, on the first business day after the
Company’s Annual Meeting, as set forth in the table below:


Committee/Board Position*
Retainer as of January 1, 2011
Retainer prior to January 1, 2011
Lead Director*
$50,000
$40,000
Audit Committee Chair
$35,000
$35,000
Compensation Committee Chair
$35,000
$25,000
Governance and Nominating Committee Chair
$20,000
$15,000
Corporate Responsibility and Strategy Committee Chair
$20,000
$15,000
Audit Committee Member
$7,500
$5,000
Compensation Committee Member
$7,500
$3,000
Governance and Nominating Committee Member
$5,000
$3,000
Corporate Responsibility and Strategy Committee Member
$5,000
$3,000



* A Committee Chair shall only receive a committee chair retainer as a result of
chairing a committee.  In the event the Lead Director serves on any committees
as either a committee chair or committee member, the Lead Director will not be
eligible to receive any committee retainer other than the Lead Director
retainer.


The retainers listed above are payable in cash, and may be deferred into the
bond fund of the Company’s Deferred Compensation Plan.  For a director whose
service begins other than on the day of the Annual Meeting, any retainer is
prorated.  If the Company does not hold an Annual Meeting by the end of May in
any year, then any retainer that is scheduled to be paid following the Annual
Meeting shall be paid on the last business day of May.


A director who leaves the Board at any time during the year, for any reason,
will retain any retainer payments already received for such year.  The
Compensation Committee has discretion to authorize the payment of additional
fees to any director under extraordinary circumstances.  It is the expectation
of the Compensation Committee that it will review this Outside Director
Compensation Policy and the outside director compensation programs of the
Benchmark Companies every two to four years, although it may review them more
frequently as circumstances warrant.







- 2 -
 
 

--------------------------------------------------------------------------------

 
